Citation Nr: 1422417	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-24 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left elbow radial head and neck fracture, status postoperative, claimed as secondary to service-connected bilateral patellofemoral pain syndrome, with degenerative changes.

2.  Entitlement to service connection for a left wrist condition, claimed as secondary to service-connected bilateral patellofemoral pain syndrome, with degenerative changes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to December 1999.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims for service connection.  

A video conference hearing was held before the undersigned Veterans Law Judge in April 2014.  A transcript of that proceeding is associated with the claims file.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his left elbow radial head and neck fracture was caused by his service-connected bilateral patellofemoral pain syndrome, with degenerative changes.

2.  Resolving all doubt in the Veteran's favor, his left wrist condition was caused by his service-connected bilateral patellofemoral pain syndrome, with degenerative changes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left elbow radial head and neck fracture, as secondary to service-connected bilateral patellofemoral pain syndrome, with degenerative changes, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for a left wrist condition as secondary to service-connected bilateral patellofemoral pain syndrome, with degenerative changes, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In this case, the Board is granting in full the benefits sought on appeal.  Consequently, the Board finds that no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

II.  Entitlement to Service Connection

The Veteran contends that his service-connected patellofemoral pain syndrome with degenerative changes caused him to fall off a ladder in June 2009, resulting in a left elbow radial head and neck fracture and a left wrist condition.  The Veteran's service-connected patellofemoral pain syndrome, with degenerative changes, is evaluated as 10 percent disabling for each knee.  The Board also notes that the Veteran is service-connected for chronic regional pain syndrome of the left hip, with a 10 percent disability rating from October 17, 2002, and a 30 percent rating from November 27, 2012.  He also is service connected for a left foot injury with chronic regional pain syndrome, with a 20 percent disability rating since June 21, 2001.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Affording the Veteran the benefit of the doubt, the Board finds that the evidence establishes that service connection for a left elbow radial head and neck fracture and a left wrist condition, is warranted secondary to his bilateral patellofemoral pain syndrome with degenerative changes.

In September 2009, the Veteran was provided with a VA examination.  The Veteran reported that he injured his left elbow and wrist when he fell from a ladder "because his knees gave way."  The examiner stated that he could not resolve, without resorting to mere speculation, whether the Veteran's left elbow and wrist conditions are due to his service-connected bilateral knee patellofemoral pain syndrome with degenerative changes.  The examiner stated that "[i]t is possible the knees buckled but there is no cor[r]oborating evidence other than the patient's statement."  The examiner also noted that there was no evidence of abnormality on repeated X-rays and his gait was normal at the time of the examination.

The Veteran submitted a June 2010 medical opinion from Dr. J.K., a VA physician.  Dr. J.K. stated, "[a]fter reviewing the ER report and the statement from the patient it is my professional opinion this patient's current left elbow and left wrist is as likely as not related to his fall from those old [service-connected] injuries listed above [left ankle, bilateral knee, lumbar spine, left thigh, and bilateral flat feet]."

The Veteran was afforded another VA examination in May 2012.  The examiner was asked to reconcile the conflicting medical evidence, to include the September 2009 VA examination and the June 2010 medical opinion from Dr. J.K.  The examiner opined that the Veteran's left elbow and left wrist conditions are less likely than not caused by his service-connected bilateral patellofemoral pain syndrome with degenerative joint disease (DJD).  His rationale was:

The Veteran has [a] history of tendency to falls, he fell off stairs in 1993.  He was obese in 1999, the day he broke his left elbow and left wrist he was trimming a tree when he fell of[f] the ladder, most of those falls are loss of balance or the ladder sliding of[f] the tree branch.  Patellofemoral pain with DJD is not a cause for knees giving way, ACL and meniscus deficiencies are.  We only have the Veteran's account for that fall.

The Board notes that the Veteran has not been diagnosed with instability of the knees.  See, e.g., April 2008 VA examination; December 2008 VA examination.  However, the evidence of record, both medical and lay, shows that the Veteran has repeatedly complained of instability and has a history of falling due to his bilateral knee and left ankle conditions.  The Veteran's service treatment records indicate that the Veteran failed a medical readiness examination in 1997 because of left ankle instability.  During a November 2001 VA joints examination, the Veteran reported that "[t]here is constant buckling of the knees, for which he has to be on guard to catch himself from sustaining a fall."  VA treatment notes dated in April 2002 indicate that the Veteran's knee "gave out."  The Veteran reported that he "[f]elt a pop in his lower leg, and then had an exacerbation of his chronic knee and ankle pain.  This has occurred several times, occasionally requiring medical attention as tonight."  In August 2002, the Veteran reported during VA treatment that he "feels weakness and instability necessitating the use of a cane in addition to his knee braces."  The Veteran also reported that his "knee gave way and he fell down a flight of steps last week."  In January 2003, the Veteran reported to the ER after his "left knee and left ankle bucked on him."  In March 2003, the Veteran sought VA treatment after his knee buckled and he fell, injuring his left shoulder.  August 2003 VA treatment records indicate that the Veteran complained of pain in both knees and his left ankle, and reported that he feels unstable.  In an August 2003 hearing before a Decision Review Officer (DRO) at the RO, the Veteran testified that his legs have buckled on the stairs.  DRO Hearing Transcript at 2.  During an August 2007 VA joints examination, the Veteran reported that "both knees have been painful since a fall in the military service in 1993 with instability occurring 2 times per week, associated with a stabbing pain in the left knee."  January 2009 private treatment records indicate that the Veteran has had occasional bouts of weakness in his lower extremities since 1993.  Further, the Veteran currently wears braces on both of his knees.  

The record also includes a "buddy statement" received in April 2014, which states: "I was holding the ladder for [the Veteran] while he was tying a rope around a limb to be cut.  I saw his legs give way and cause him to fall.  This was not the first time I saw [the Veteran] fall due to his legs giving way."

The evidence indicates that the Veteran has consistently reported that he fell from a ladder in January 2009 when his legs buckled.  For instance, VA treatment records dated January 12, 2009-approximately one week after his fall-indicate that the Veteran reported that his legs gave out, which caused him to fall from the ladder.  The Veteran reported at his September 2009 and May 2012 VA examinations, as well as at his April 2014 Board hearing, that he fell from a ladder when his legs buckled.  Thus, the Board resolves any doubt in favor of the Veteran and finds that he fell and injured his left elbow and wrist due to his service-connected bilateral patellofemoral pain syndrome, with degenerative changes, and/or left ankle disability.  The May 2012 VA examiner provided a negative nexus opinion because he found no evidence that the Veteran fell due to his service-connected disabilities.  However, the Board finds that the examiner did not provide any explanation for discounting the Veteran's statements regarding his fall.  As the Board now concedes that the Veteran fell because of his service-connected disabilities, the Board finds that the Veteran's left elbow and wrist conditions were caused by his service-connected disabilities.  Thus, service connection is granted for a left elbow radial head and neck fracture, status postoperative, and for a left wrist condition.


ORDER

Service connection for a left elbow radial head and neck fracture, status postoperative, claimed as secondary to service-connected bilateral patellofemoral pain syndrome, with degenerative changes, is granted.

Service connection for a left wrist condition, claimed as secondary to service-connected bilateral patellofemoral pain syndrome, with degenerative changes, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


